DETAILED ACTION
Allowable Subject Matter
Claims 10-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 10):
a pass-gate transistor, wherein a first terminal of the pass-gate transistor is coupled to a reference voltage supply; and a second terminal of the pass-gate transistor is electrically floating.

The prior art does not appear to disclose (as recited in claim 20):
generating, by a first inverter, a first inverted signal or a second inverted signal in response to the voltage of the first signal or the second signal; and selectively pulling the voltage of the first signal or the voltage of the second signal to a first voltage level in response to the first inverted signal or the second inverted signal.

The prior art does not appear to disclose (as recited in claim 21):
a first P-type transistor, wherein a first terminal of the first P-type transistor is configured as a first input node to receive the first inverted signal; a second terminal of the first P-type transistor is electrically floating; and a third terminal of the first P-type transistor is coupled to a voltage supply.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 08/04/2021